Case 3:12-cv-07354-PGS-DEA Document 156 Filed 10/09/18 Page 1 of 2 PageID: 4498




      Arnold B. Calmann
        (973) 645-4828
       abc@saiber.com


                                                      October 9, 2018

 BY CM/ECF

 The Honorable Douglas E. Arpert, U.S.M.J.
 U.S. District Court for the District of New Jersey
 Clarkson S. Fisher Building and U.S. Courthouse
 402 East State Street
 Trenton, NJ 08608


        Re:     Fenwick v. Ranbaxy Pharmaceuticals, Inc., et al.
                Civil Action No.: 12-07354 (PGS)(DEA)


 Dear Judge Arpert:

                Our firm, along with the firm of Kirkland & Ellis LLP, represents defendants
 Ranbaxy Pharmaceuticals, Inc., Ranbaxy Laboratories Ltd., Ranbaxy Laboratories, Inc.,
 Ranbaxy Inc., Ranbaxy USA, and Ohm Laboratories (“Ranbaxy”), in the above matter. We
 write to respectfully request Your Honor’s approval of the withdrawal of Ranbaxy’s former
 counsel, Michael Patunas, Esq. and his firm Patunas Law LLC.

                 I believe Your Honor is aware of the untimely and unexpected passing of Michael
 Patunas. As a consequence, we entered our appearances as counsel of record for Ranbaxy. See
 ECF Nos. 153-155. We are superseding Mr. Patunas and his law firm, and we respectfully
 request that Mr. Patunas and his firm be withdrawn from the case. This is a terribly unfortunate
 situation, and Ranbaxy and all its counsel appreciate Your Honor’s understanding in this matter.

                If this request meets with the Court’s approval, we would appreciate if Your
 Honor would execute the “So Ordered” provision below and have this letter entered on the
 docket by the Clerk of the Court.

                We thank the Court for its consideration and continued assistance in this matter.
Case 3:12-cv-07354-PGS-DEA Document 156 Filed 10/09/18 Page 2 of 2 PageID: 4499

 The Honorable Douglas E. Arpert, U.S.M.J.
 October 9, 2018
 Page 2




                                    Arnold B. Calmann


 cc:   Counsel of Record (by electronic mail)


                IT IS SO ORDERED on this _______ day of _____________, 2018 that the
 above application be and the same is hereby granted; and it is further


               ORDERED that Michael Patunas, Esq. and Patunas Law LLC are hereby
 withdrawn as counsel of record for the above Ranbaxy parties in this matter.



                                    ___________________________________________
                                    HONORABLE DOUGLAS E. ARPERT
                                    UNITED STATES MAGISTRATE JUDGE
